Citation Nr: 0818633	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-17 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision by the RO.  

In February 2007, the Board determined that the veteran had 
presented new and material evidence to reopen his claim of 
service connection for PTSD.  However, the Board found that 
the veteran had not presented information referable to a 
verifiable stressor during his military service that would 
serve to support a current diagnosis of PTSD.  

Thus, the reopened claim of service connection for PTSD was 
denied.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claim (Court).  

In February 2008, the Court granted a Joint Motion to vacate 
the February 2007 Board decision denying the claim of service 
connection for PTSD and to remand that matter to the Board 
for further development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Where the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of any alleged stressor.  

Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

In the February 2008 Joint Motion, the parties agreed that 
the veteran's claimed stressors were not adequately developed 
for the purpose of verification.  In this regard, in various 
lay statements, the veteran reported having in-service 
stressors including incoming fire from rockets and mortars; 
sniper and sapper fire; witnessing the deaths and maiming of 
comrades and civilians; survivor guilt, especially with 
regard to the Tet offensive; a general constant fear, 
especially when he was stationed in Saigon; having a bounty 
on his head from the Viet Cong; being attacked on the streets 
numerous times and being forced into a sexually abusive and 
compromising situation for which he felt severe guilt.  

It is the responsibility of the RO to contact the United 
States Joint Services Records Research Center (JSRRC) 
(previously the U.S. Armed Services Center for Research of 
Unit Records) so as to obtain the information including 
records of his unit and to conduct further unit research, if 
possible.  

Additionally, in lay statements, the veteran also reported 
that he received psychiatric treatment during service while 
he was stationed at Fort Gordon.  The Board notes that VA 
regulations provide that VA will make the necessary requests 
to obtain relevant records, such as service medical records.  

If the RO is unable to obtain any of the above records, or 
after continued efforts to obtain any of the above records it 
is concluded that it is reasonably certain that they do not 
exist or further efforts to obtain them would be futile, the 
veteran should be notified accordingly.  See 38 C.F.R. 
§ 3.159(e).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should attempt to obtain all 
service medical records for the veteran 
while he was stationed at Fort Gordon.  
All records, previously not associated 
with the claims file, that are received 
by the RO must be added thereto.  If the 
search for such records is unsuccessful 
the veteran must be so notified and 
documentation to that effect must be 
added to the claims file.  

3.  The veteran should be afforded 
another opportunity to submit more 
complete stressor statement in order to 
facilitate verification of all of his 
claimed events.  This should include 
detailed information concerning all of 
the incidents during service.  Then, the 
RO should review the veteran's response 
and prepare a listing of the in-service 
PTSD stressors.  This list and a copy of 
the veteran's personnel file should be 
provided to the Army and Joint Services 
Records Research Center (JSRRC), which 
should be requested to research these 
stressors and to provide records of the 
veteran's units of assignment.  Upon 
receipt of a response from JSRRC, the RO 
should determine whether the received 
materials corroborate any claimed in-
service stressor.  

4.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, including the JSRRC, the RO 
should prepare a report detailing the 
occurrence of any specific in-service 
stressors deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If any of 
the in-service stressors is not verified, 
then the RO should so state in its 
report.  

5.  Then, the veteran should be afforded 
a VA psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s), if 
any, found by the RO to be corroborated 
by the evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  The examiner must determine 
whether the veteran has PTSD and, if so, 
whether any in-service stressor(s) is 
sufficient to support a diagnosis of 
PTSD.  The examiner should utilize the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.  

6.  After completion of the above 
development, the veteran's claim of 
service connection for PTSD should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



